     Suzanne M. Alves
1    ALVES JACOBSON RADCLIFFE LLP
     1860 Howe Avenue, Ste. 265
2    Sacramento, California 95825
     (916) 333-3375
3    Attorney for Plaintiffs
     BRIAN K. NYGAARD et al.
4
5
6                                 UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA
8                                             )
     BRIAN K. NYGAARD, an individual doing    )         Case Number: 16-cv-02184-VC
9
     business as PDA SACRAMENTO and PDA       )         Reassigned to Hon. Vince Chhabria
10   STOCKTON and BKN APPRAISALS, INC.,       )
     a California Corporation,                )         STIPULATION AND PROPOSED ORDER
11                                            )         TO CONTINUE TELEPHONIC CASE
            Plaintiffs,                       )         MANAGEMENT CONFERENCE
12
                                              )
13          vs.                               )
                                              )         Date: 10/16/2019
14
     PROPERTY DAMAGE APPRAISERS, INC., )                Time: 10:30 a.m.
     a Corporation, and DOES 1-50, inclusive, )         Hon. Vince Chhabria
15
                                              )
16                                            )
            Defendant(s).
                                              )
17
            On September 30, 2019, this Court entered an Order for Telephonic Case Management
18
19   Conference on October 16, 2019, at 10:30 a.m. The Order further specified that a Joint Case

20   Management Conference Statement was due to be filed by counsel on October 9, 2019.

21          On August 11, 2019, Plaintiffs’ counsel’s spouse suffered a severe hemorrhagic stroke,

22   remains hospitalized due to further medical complications, and will require around the clock care

23   after discharge from inpatient care. As such, Plaintiffs counsel will be unable to continue

24   representation of the Plaintiffs in this action and has requested a sixty (60) day continuance of
25
26
27                                               Page 1 of 3                        16-cv-20184-VC

28
                      STIPULATION AND PROPOSED ORDER RE: MEDIATION
1    the scheduled conference to permit Plaintiffs to find other counsel to represent them in this
2    matter.
3              For these reasons, it is hereby stipulated by and between plaintiffs BRIAN K.
4    NYGAARD, an individual doing business as PDA SACRAMENTO and PDA STOCKTON, and
5    BKN APPRAISALS, INC., and defendant PROPERTY DAMAGE APPRAISERS, INC., a
6    Corporation, through their counsel of record, that the Telephonic Case Management Conference
7
     scheduled for October 16, 2019, at 10:30 a.m. be continued for sixty (60) days, to no earlier than
8
     December 16, 2019, to allow Plaintiff to find substitute counsel in this action.
9
                                                ALVES RADCLIFFE LLP
10
11
12
      Dated: October 8, 2019                   s/Suzanne M. Alves
13                                             Suzanne M. Alves
                                               Counsel for plaintiff
14
15
                                               DYKEMA GOSSETT LLP
16
17
      Dated: October 8, 2019                   _s/Ashley R. Fickle_________________________
18
                                                 Ashley R. Fickel
19                                               Counsel for defendant PROPERTY DAMAGE
20                                               APPRAISERS, INC.

21
22
23
24
25
26
27                                                Page 2 of 3                      16-cv-20184-VC

28
                        STIPULATION AND PROPOSED ORDER RE: MEDIATION
1                                                 ORDER
2           The Court having read and considered the stipulation of the parties and GOOD CAUSE
3    APPEARING THEREFOR, IT IS HEREBY ORDERED the Telephonic Case Management
4    Conference currently scheduled for October 16, 2019, shall be continued to December 18, 2019,
5    at 10:30 a.m. Plaintiff’s new counsel shall provide the Court and other parties with a conference
6    line and applicable access code to use during the hearing no later than three (3) days prior to the
7
     scheduled conference. The parties are further ordered to submit an Updated Joint Case
8
     Management Statement to the Court by no later than December 11, 2019.
9
10
11
            IT IS SO ORDERED.
12
      Dated: October 15, 2019
13                                                            Honorable Vince Chhabria
                                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               Page 3 of 3                       16-cv-20184-VC

28
                      STIPULATION AND PROPOSED ORDER RE: MEDIATION
